Case 1:08-cv-00827-LMB-JFA Document 1325 Filed 12/11/20 Page 1 of 3 PageID# 37836




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

  SUHAIL NAJIM                                     )
  ABDULLAH AL SHIMARI et al.,                      )
                                                   )
                                     Plaintiffs,   )
                                                   )   Case No. 1:08-cv-827 (LMB/JFA)
                        v.                         )
                                                   )
  CACI PREMIER TECHNOLOGY, INC.                    )
                                                   )
                                    Defendant.     )
                                                   )
                                                   )
  CACI PREMIER TECHNOLOGY, INC.,                   )
                                                   )
                         Third-Party Plaintiff,    )
                                                   )
  v.                                               )
                                                   )
  UNITED STATES OF AMERICA, and                    )
  JOHN DOES 1-60,                                  )
                                                   )
                      Third-Party Defendants.      )
                                                   )

                          MEMORANDUM IN SUPPORT OF
                  CONSENT MOTION FOR WITHDRAWAL OF COUNSEL

         Plaintiffs respectfully request that the Court enter an order withdrawing the pro hac vice

  appearances of Terra Celeste Dailey Hittson and Matthew Ethan Funk on behalf of Plaintiffs

  pursuant to Local Civil Rule 83.1(G). At the time of their appearances, both Ms. Hittson and Mr.

  Funk were attorneys at Patterson Belknap Webb & Tyler LLP. (Dkt. 724, 725.) Ms. Hittson has

  left the firm and Mr. Funk’s last day will be December 11, 2020. Plaintiffs will not be

  prejudiced by this withdrawal as other attorneys from Patterson Belknap Webb & Tyler will

  continue their pro hac vice representation of the Plaintiffs, as will all other counsel of record for




  12196559
Case 1:08-cv-00827-LMB-JFA Document 1325 Filed 12/11/20 Page 2 of 3 PageID# 37837




  the Plaintiffs. CACI Premier Technology, Inc. has consented to this motion. Plaintiffs waive a

  hearing on the motion.

         For the foregoing reasons, Plaintiffs request that their motion for the withdrawal of Ms.

  Hittson and Mr. Funk’s appearances be granted.

                                           Respectfully submitted,

                                             /s/ John Kenneth Zwerling
                                          John Kenneth Zwerling (VA Bar #08201)
                                          ZWERLING/CITRONBERG, PLLC
                                          114 North Alfred Street
                                          Alexandria, VA 22314
                                          Tel. 703-684-8000 | jz@zwerling.com
                                          Baher Azmy, Admitted pro hac vice
                                          Katherine Gallagher, Admitted pro hac vice
                                          CENTER FOR CONSTITUTIONAL RIGHTS
                                          666 Broadway, 7th Floor
                                          New York, NY 10012
                                          Robert P. LoBue, Admitted pro hac vice
                                          PATTERSON BELKNAP WEBB & TYLER LLP
                                          1133 Avenue of the Americas
                                          New York, NY 10036
                                          Shereef Hadi Akeel, Admitted pro hac vice
                                          AKEEL & VALENTINE, P.C.
                                          888 West Big Beaver Road
                                          Troy, MI 48084-4736
                                          Attorneys for Plaintiffs




  12196559
Case 1:08-cv-00827-LMB-JFA Document 1325 Filed 12/11/20 Page 3 of 3 PageID# 37838




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2020, I electronically filed the Memorandum in
  Support of Consent Motion for Withdrawal of Counsel through the CM/ECF system, which
  sends notification to counsel for Defendant.

                                                   /s/ John Kenneth Zwerling
                                                John Kenneth Zwerling (VA Bar #08201)




  12196559
